ACCEPTED
                                                                                                       06-14-00062-CV
                                                                                             SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  1/21/2015 5:13:48 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                CLERK

                                        NO. 06-14-00062-CV

 KRSTA LYNN GARDNER,                             §         IN THE SIXTH COURT OF
                                                                                    FILED IN
 INDEPENDENT EXECUTRIX OF                        §                           6th COURT OF APPEALS
 THE ESTATE OF LARRY RAY                         §                             TEXARKANA, TEXAS
 TINER,                                          §                           1/21/2015 5:13:48 PM
   Appellant,                                    §         APPEALS IN       ANDDEBBIE
                                                                                 FOR AUTREY
                                                 §                                   Clerk
 V.                                              §
                                                 §
 PENNY HEDDIN TINER                              §         THE STATE OF TEXAS

                   MOTION TO EXTEND TIME TO FILE APPELLEE BRIEF

         TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW PENNY HEDDIN TINER, by and through her attorney, Wm. Brandon
      Baade, and makes this MOTION TO EXTEND TIME APPELLEE BRIEF:

      1. The deadline for filing the Appellee’s Brief is January 21, 2015.
      2. Appellee seeks and extension of seven (7) days until January 28, 2015 to file Appellee’s
         Brief.
      3. Facts relied on to reasonably explain the need for an extension:
                  Counsel for Appellee has been sick with the flu since Friday, January 16, 2015,
                  and has not been working. As of today, January 21, 2015 I am not back at work.
                  Therefore, I am unable to complete and file the brief by the current due date.
4. Appellee has been granted one (1) extensions of time.


          WHEREFORE, Penny Heddin Tiner, by her attorney, Wm. Brandon Baade, requests
      the court extend time to file Appellee’s Brief in this case.

                                                RESPECTFULLY SUBMITTED,

                                                Wm. Brandon Baade
                                                522 N Broadway Ave
                                                Tyler, TX 75702
                                                Tel: (903) 526-5867
                                                brandonbaadelaw@gmail.com



                                                     _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellee

                              CERTIFICATE OF CONFERENCE

      I certify that I attempted to contact Lawrence Beason, Attorney for Appellant, in this case
at the phone number listed on the Appellant’s brief and the number was not in service.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant


                                 CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELEE’S BRIEF was served on all counsel of record by U.S.
Mail on January 21, 2015.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant